Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Beisner, J.), entered August 7, 1989 in Dutchess County, which denied defendants’ motion for, inter alia, an order holding a previous arbitration hearing null and void.
Defense counsel’s appearance at the arbitration hearing without his clients and his refusal to participate in the hearing constituted a default on the part of defendants (see, Finamore v Huntington Cardiac Rehabilitation Assn., 150 AD2d 426). Although 22 NYCRR 28.7 (a) provides for vacating an arbitration award where a party defaults upon a showing of "good cause”, the record herein fails to indicate any valid reason for the failure to proceed with arbitration. Accordingly, defendants failed to demonstrate "good cause” and the motion to vacate the default judgment was properly denied (see, Sassower v Higbee, 96 AD2d 588).
Order affirmed, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.